Order entered September 26, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00705-CV

                    IN THE INTEREST OF A.J.T., ET AL., CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-17-00491-X

                                            ORDER
       Before the Court is the State’s September 25, 2018 first motion to extend time to file

briefs. We GRANT the motion and ORDER the briefs be filed no later than October 1, 2018.

We caution the State that further extension requests will be disfavored.


                                                      /s/   DAVID EVANS
                                                            JUSTICE